Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about January 6, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute criminal trespass in the second degree, and placed him with the New York State Division for Youth for a period of 1 year, unanimously affirmed, without costs.
*50The evidence was legally sufficient to establish that appellant entered and remained unlawfully in the subject building (see, People v Quinones, 173 AD2d 395, lv denied 78 NY2d 972). Testimony established that appellant entered the front door of the building, which was usually locked, without using a key or the intercom; that he was standing in the building’s vestibule next to a person holding a tin of cocaine; that he was counting money; that he attempted to run past the officer when the officer asked what he was doing; and that he stated that he resided at an address different from that of the building and that he had been making change for the person who had been standing near him. While appellant testified that he was in the building to visit his friend who lived there, the court was entitled to reject such testimony, and we see no reason on this record to disturb that determination. Furthermore, the fact that the building was residential and utilized an intercom system was sufficient to prove that it was not open to the public (People v Rodriguez, 159 AD2d 201, lv denied 76 NY2d 742). We also find that there was sufficient evidence that the vestibule in which appellant stood was a dwelling within the meaning of Penal Law § 140.00 (3) since, in addition to the evidence noted above, there was evidence that the vestibule was located beyond the entrance, which was also separated from the outside by two doors, one of which was ordinarily locked (People v Torres, 162 AD2d 385, lv denied 76 NY2d 897; People v Rodriguez, supra).
We have considered and rejected appellant’s remaining arguments. Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.